Title: From Alexander Hamilton to James McHenry, 10 January 1800
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            NY. Jy. 10. 1800
          
          You have been informed
          As Captain Meigs stands first on the list of Captains for the thirteenth regiment he will take the place of succeed Major Huntingdon who has resigned in the regular course of Military promotion. Colonel Taylor is anxious that the promotion appointment should take place, and I would beg leave to call your attention to the subject—
          S of War—
        